                        Case 2:18-cr-00579-GJP Document 258 Filed 10/14/20 Page 1 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                         UNITED STATES DISTRICT COURT
                                       Eastern District of Pennsylvania
                                                        )
              UNITED STATES OF AMERICA                  )    JUDGMENT IN A CRIMINAL CASE
                         v.                             )
                                                        )
                                                        )    Case Number:         DPAE2: 18CR000579-003
                    ISIAHULMER                          )    USM Number:          76948-066
                                                        )
                                                        )    Tamika McKoy, Esq.
                                                        )    Defendant's Attorney
THE DEFENDANT:
[8J pleaded guilty to count(s)
                                    -lss- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
•    pleaded nolo contendere to count(s)
     which was accepted bv the court.

D    was found guilty on count(s)
     after a plea of not IZuiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                    Offense Ended              Count
21:846                            Conspiracy to distribute at least 500 grams of a mixture and         December 2018               lss
                                  substance containing methamphetamine and at least 50 grams
                                  of methamphetamine



       The defendant is sentenced as provided in pages 2 through       _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s)
                ------------D                              is    D   dismissed on the motion of the United States.

          1t is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       October 14 2020
                                                                       D~of~


                                                                       Signature of




                                                                       Gerald J. Pappert, United States District Judge
                                                                       Name and Title of Judge


                                                                                      10/N/av
                                                                       Date
                       Case 2:18-cr-00579-GJP Document 258 Filed 10/14/20 Page 2 of 7
AO 245B (Rev. 09/19)   Judgment in Criminal Case
                       Sheet 2 - Imprisonment
                                                                                                  Judgment -   Page -=-2_   of   7
 DEFENDANT:                  ISIAHULMER
 CASE NUMBER:                18-CR-579-3

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 84MONTHS.




     D   The court makes the following recommendations to the Bureau of Prisons:




     ~ The defendant is remanded to the custody of the United States Marshal.

     D   The defendant shall surrender to the United States Marshal for this district:

         •    at
                   --------- D                      a.m.     D    p.m.     on
         D    as notified by the United States Marshal.

     D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         D    before 2 p.m. on
         D    as notified by the United States Marshal.
         D    as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
  I have executed this judgment as follows:




          Defendant delivered on                                                         to

  at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL




                                                                          By
                                                                               - - - - - -DEPUTY
                                                                                           - - -UNITED
                                                                                                 - - -STATES
                                                                                                        - -MARSHAL
                                                                                                             ---------
                       Case 2:18-cr-00579-GJP Document 258 Filed 10/14/20 Page 3 of 7
AO 24SB (Rev. 09/19) Judgment in a Criminal Case
                       Sheet 3 -   Supervised Release
                                                                                                      Judgment-Plll!;e _ _
                                                                                                                         3_     of        7

DEFENDANT:                  ISIAH ULMER
CASE NUMBER:                18-CR-579-3
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervisee,J release for a term of:
SYEARS.




                                                        MANDATORY CONDITIONS
 I . You must not commit another federal, state or local crime.
 2. You must not unlawfully possess a controlled substance.
 3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D     The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
 4.    D     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
 5.    181   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    D     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D     You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                       Case 2:18-cr-00579-GJP Document 258 Filed 10/14/20 Page 4 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                            Judgment-Page _ _.c. .4_ _ of - - ~ 7_ __
DEFENDANT:                   ISIAH ULMER
CASE NUMBER:                  18-CR-579-3

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
     time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
     the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
     notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
     within 72 hours of becoming aware ofa change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
     to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon ( i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
 11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
 12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
 13. You must follow the instructions of the probation officer related to the conditions of supervision.



 U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


 Defendant's Signature                                                                                Date
                                                                                                             ------------
                       Case 2:18-cr-00579-GJP Document 258 Filed 10/14/20 Page 5 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 38 -   Supervised Release
                                                                                                    Judgment-Page _ _
                                                                                                                    5_        of          7
DEFENDANT:                ISIAH ULMER
CASE NUMBER:               18-CR-579-3

                                      ADDITIONAL SUPERVISED RELEASE TERMS

The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of testing to
ensure compliance. The defendant shall participate in drug treatment and abide by the rules of any such program until satisfactorily
discharged.

The defendant shall participate in a program at the direction of the probation officer aimed at learning a vocation or improving the
defendant's literacy, education level, or employment skills in order to develop or improve skills needed to obtain and maintain gainful
employment. The defendant shall remain in any recommended program until completed or until such time as the defendant is released
from attendance by the probation officer.
                       Case 2:18-cr-00579-GJP Document 258 Filed 10/14/20 Page 6 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment -   Page _6_     of        7
 DEFENDANT:                       ISIAH ULMER
 CASE NUMBER:                     18-CR-579-3
                                                CRIMINAL MONET ARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment              Restitution                    Fine                      AVAA Assessment*           JVTA Assessment**
 TOTALS           $ 100.00                  $ 0.00                        $ 0.00                    $                          $ 0.00


 D    The determination of restitution is deferred until - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

 Name of Payee                               Total Loss***                              Restitution Ordered                  Priority or Percentage
 Payable to Clerk, U.S.
 District Court




  TOTALS                              $ _ _ _ _ _ _ __                             $
                                                                                       ----------
  D    Restitution amount ordered pursuant to plea agreement $
                                                                              ----------
  D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D     the interest requirement is waived for            D       fine    D     restitution.
       D     the interest requirement for          D fine          D      restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  "'* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  *** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
                       Case 2:18-cr-00579-GJP Document 258 Filed 10/14/20 Page 7 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                       Judmnent- Paite     7    of       7
 DEFENDANT:                 ISIAH ULMER
 CASE NUMBER:               18-CR-579-3

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    [81 Lump sum payment of$            100.00              due immediately, balance due

           •     not later than                                   , or
           •     in accordance with     •    C     •    D,    •    E, or     D    Fbelow; or

 B    •    Payment to begin immediately (may be combined with              • c,       • D,or     D F below); or
 C     D   Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                       (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D   Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                        (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E     D   Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                    Joint and Several             Corresponding Payee,
       (including defendant number)                          Total Amount                      Amount                        if appropriate




  D    The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

  D    The defendant shall forfeit the defendant's interest in the following property to the United States:



  Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, including cost of
  prosecution and court costs.
